Case: 13-10741    Date Filed: 12/31/2013   Page: 1 of 6


                                                             [DO NOT PUBLISH]

               IN THE UNITED STATES COURT OF APPEALS

                        FOR THE ELEVENTH CIRCUIT
                          ________________________

                                No. 13-10741
                            Non-Argument Calendar
                          ________________________

                   D.C. Docket No. 2:12-cv-00128-LGW-JEG

DARRYL JOHNSON,

                                                               Petitioner-Appellant,


                                      versus


WARDEN,
                                                             Respondent-Appellee.

                          ________________________

                   Appeal from the United States District Court
                      for the Southern District of Georgia
                         ________________________

                               (December 31, 2013)

Before MARCUS, WILSON and ANDERSON, Circuit Judges.

PER CURIAM:

      Darryl Johnson, a federal prisoner, appeals from the district court’s dismissal

of his pro se 28 U.S.C. § 2241 habeas corpus petition. In the underlying criminal

case in the Western District of New York, Johnson entered into a plea agreement in
              Case: 13-10741    Date Filed: 12/31/2013   Page: 2 of 6


which he waived his right to pursue relief under 28 U.S.C. § 2255. He pled guilty

to one count of a violation of the Racketeer Influenced and Corrupt Organizations

Act (“RICO”), one count of conspiracy to commit a RICO violation, one count of a

continuing criminal enterprise involving narcotics, three counts of a continuing

criminal enterprise involving murder, one count of conspiracy to distribute

narcotics, one count of murder for hire, and one count of possession with intent to

distribute narcotics.   In 1995, he was sentenced to multiple terms of life

imprisonment. He subsequently challenged his conviction in a § 2255 motion,

which was dismissed in 2001 based on a finding that his plea-agreement waiver

was enforceable, and that, in any event, his substantive arguments failed.

      On appeal, Johnson argues that the district court erred in three ways in

dismissing the instant § 2241 petition: (1) he had no genuine opportunity to

challenge his convictions or sentences under § 2255 because of his plea agreement

waiver; (2) the court in which he was convicted erred under Richardson v. United

States, 526 U.S. 813 (1999), a retroactively applicable Supreme Court case,

because it did not find that he committed each of the individual violations

necessary to make up his continuing criminal enterprise offenses; and (3) his

conviction for attempt to commit a racketeering conspiracy was invalid because

“attempt to conspire” is a non-existent offense. After thorough review, we affirm.




                                         2
              Case: 13-10741     Date Filed: 12/31/2013   Page: 3 of 6


      We review de novo the availability of relief under § 2241. Darby v. Hawk

Sawyer, 405 F.3d 942, 944 (11th Cir. 2005). A prisoner typically collaterally

attacks the validity of his federal sentence by filing a § 2255 motion in the district

of conviction. 28 U.S.C. § 2255; Sawyer v. Holder, 326 F.3d 1363, 1365 (11th

Cir. 2003). If a prisoner has failed to seek or already has been denied relief on a §

2255 motion, the “savings clause” in § 2255(e) bars him from filing a § 2241

petition unless he shows that a § 2255 motion would be “inadequate or ineffective”

to test the legality of his detention. 28 U.S.C. § 2255(e); Antonelli v. Warden,

U.S.P. Atlanta, 542 F.3d 1348, 1351 n.1 (11th Cir. 2008) (explaining that “a §

2255 motion is the exclusive remedy for a federal prisoner to collaterally attack his

conviction and sentence, except in the rare cases where it is inadequate to do so”).

The restrictions in the savings clause of § 2255(e) are jurisdictional. Williams v.

Warden, Fed. Bureau of Prisons, 713 F.3d 1332, 1340 (11th Cir. 2013).

      The petitioner bears the burden of presenting evidence that affirmatively

shows the inadequacy or ineffectiveness of the § 2255 remedy. Turner v. Warden

Coleman FCI, 709 F.3d 1328, 1333 (11th Cir.), cert. denied, 133 S. Ct. 2873

(2013). The unavailability of relief due to the restriction on second or successive §

2255 motions does not establish that § 2255 relief is inadequate. Wofford v. Scott,

177 F.3d 1236, 1245 (11th Cir. 2006). In Wofford, we determined that § 2255 is

“inadequate or ineffective” under the savings clause when (1) a claim is based


                                          3
              Case: 13-10741     Date Filed: 12/31/2013    Page: 4 of 6


upon a retroactively applicable Supreme Court decision; (2) the holding of the

Supreme Court establishes that the petitioner was convicted of a non-existent

offense; and (3) circuit law squarely foreclosed such a claim at the time it

otherwise should have been raised in the trial, appeal, or first § 2255 motion. Id. at

1244. We later clarified that Wofford’s three-step test was dicta. Gilbert v. United

States, 640 F.3d 1293, 1319 (11th Cir. 2011) (en banc). However, we have since

interpreted Wofford’s holding to impose two necessary, but not sufficient, steps to

qualify under the savings clause: (1) the prisoner must present a retroactively

applicable Supreme Court decision; and (2) that decision must have overturned

circuit precedent that resolved his claim in a way that prevented him from bringing

it at trial, on appeal, or in his first § 2255 motion. Williams, 713 F.3d at 1341-44.

      First, we are unconvinced by Johnson’s claim that he had no genuine

opportunity to challenge his convictions or sentences under § 2255 because of his

plea agreement waiver. As the record shows, Johnson did not raise this argument

in the district court, so we do not consider it now. See Hurley v. Moore, 233 F.3d
1295, 1297 (11th Cir. 2000) (noting that “[a]rguments raised for the first time on

appeal are not properly before this Court”). Regardless, we have held that the bar

on second or successive § 2255 motions in § 2255(h) is not sufficient to

demonstrate inadequacy or ineffectiveness for the purposes of § 2255(e); thus, a




                                          4
              Case: 13-10741     Date Filed: 12/31/2013   Page: 5 of 6


voluntary waiver of the right to bring a § 2255 motion similarly would not render

that remedy inadequate. Wofford, 177 F.3d at 1245.

      We also conclude that the district court properly determined that Johnson

failed to establish that a motion under § 2255 would be “inadequate or ineffective”

to address the legality of his detention. Indeed, Johnson has failed to meet the

Wofford test (as articulated recently in Williams) with regard to his Richardson

arguments -- specifically, he has failed to satisfy Wofford’s second requirement

that the Second Circuit’s case law precluded his argument before the Supreme

Court decided Richardson. Williams, 713 F.3d at 1343. While Richardson did

resolve a circuit split, that split did not involve a decision by the Second Circuit.

See Richardson, 526 U.S. at 816.        In fact, after Johnson’s guilty plea and

sentencing, the Second Circuit noted that it had not yet addressed the issue. See

United States v. Alli-Balogun, 72 F.3d 9, 12-13 (2d Cir. 1995) (determining that

the failure to give a unanimity instruction as to a continuing criminal enterprise

charge was not plain error, as neither the Second Circuit nor the Supreme Court

had addressed the issue, and declining to decide whether such an instruction was

required). In short, Johnson has failed to demonstrate that any of his claims




                                         5
                 Case: 13-10741       Date Filed: 12/31/2013       Page: 6 of 6


qualified under the savings clause to allow him to bring a § 2241 petition to

collaterally challenge his convictions. 1

       AFFIRMED.




1
       Finally, as for Johnson’s argument that “attempt to conspire” is a non-existent offense, it
has no merit since, among other things, Johnson was not convicted of “attempt to conspire.”
                                                 6